AO 2458 (Rcv. WA]~`.D lli'i()) Jtldgmenl in a Crimimtl Cttsc
Slleet l Revised by \W\i€l) - t}2i17 Fti_EtJ ltjl_;t§EH

m'r'
tJ.._a \,_..

H`
F_'”\BT[F".N D`:STHiC".` UF ‘.'\'F-.Si‘|iT‘lGTO!'i.

UNITED STATES DISTRICT COURT jAN 23 2019

Eastcrn District of Wasitington
sizan ’r t:.r_av-;>‘r. cl_EHK

_____o`ePuTY
UNITI~;D STA'I'ES oF AMERlCA .iUDGMENT IN A CRIMIN'“RE'“EXS"E"G`°"

\".
VlC'l`OR AIJEXANDER RANGEI- Case Number; 2:|?-CR-00i01-WFN-15

USM Nur'nber: 20533-085

Carl J. Oreskovieh
Dcfeltdant's r\ttomey

|:l
|:i

THE DEFENDANT:

g pleaded guilty to count(s] 21 ot`lhe Superscding indictment

[:| pleaded nolo contendere to cottnt{s)
which was accepted by the court.

 

m was found guilty on cotntt(s] etter a
plea ofnot guilty

 

Tite defendant is adjudicated guilty oftitese oi`i`cnses:
Titie & Seetion :‘ Natu re nt`Ofl`ense Ol'fense Ended Count

21 USC 841({[}([)_(1))(!}(€) Dlstrlhntlnn ot n Mlxlure and Snbstunec (,ontatmng a Dcteclablc

1
Amotml o|`Cocaine 04“9!20]6 ']S

The defendant is sentenced as provided in pages 2 through 7 eft]tis judgment 'i`he sentence is imposed pursuant to the
Sentencing Reform Act of |984.

[:i Tite defendant has been found not guilty on count(s}

Count(s) l oftite Superseding indictment ® is l:i are dismissed on the motion ofthe United States

 

it is ordered that the defendant n_tust notify the United Statcs attorney for this district within 30 days ofany change of name, residence, or
maiiin address until all fines, restlttitlon. c‘osts, and special assessments in‘i osed by this judgment are fully paid. lfordered to pay restitution,
the de endant must notify the court and United Stntes attorney oi`materiai c tanges in economic circumstances

li24f20 19

i`.iitte o|`lmposilion ofJud},-ntcnt

_ 4 MWL/~__~

Signalure oi`Jttdgc

'i`hc i[onorable Wm. i"remming Nicisen Senior Jud§e, U.S. District Coul’t
Nante and `I`it|c oi'Judge

/// Z'**Y//;"

l):lle

AO 2458 (Rev. WAED l l/ 16) Judgmcnt in a Crimina| Case judgmcm .. page 2 0{7
Sheet 2 - Imprisonment

DEFENDANT: VICTOR ALEXANDER RANGEL
Case Number: 2117-CR-00101-WFN-15

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 12 Months and l Day as to Count 2|s

l:i The court makes the following recommendations to the Bureau of Prisons:

El The defendant is remanded to the custody of the United States Marshal.

l] The defendant shall surrender to the United States Marshal for this district:

l:l at U a.m. Ei p.m. on

 

l:] as notified by the United States Marshal.
E The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

m before 2 p.m. on
E as notified by the United States Marshal.
m as notified by the Probation or Pretrial Services Offtce.

 

 

 

 

RETURN
l have executed thisjudgment as follows:
Defendant delivered on _ __ to , s ` s t _ , s
at , with a certified copy of thisjudgment.
uNm;t) sTATcs MARsuAt.
By

 

DEPUTY UN|TED STATES MARSHAL

AO 2458 (Rev. WAED lI/lo) Judgment in a Crimina| Casc judgment -. page 3 of 7
Sheet 3 - Supervised Rc|ease

DEFENDANT: VICTOR ALEXANDER RANGEL
Case Number: 2:|7~CR-0010|-WFN-15

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 3 Vears

MANDATORY CONDlTlONS
l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within l5 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
I:I The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check tfapplicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check zfapplicable)

You must comply with the requirements of the Sex Offender Registration and Notiftcation Act (34 U.S.C. § 2090\, et
seq.) as directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. [:l You must participate in an approved program for domestic violence. (check if applicable)

|Z|
l:l

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 2458 (Rev. WAED l |/16) judgment in a Criminal Case

Judgment - Page 4 of 7
Sheel 3A - Supervised Re|ease

DEFENDANT: VICTOR ALEXANDER RANGEL
Case Number: 2:17~CR-00101-WFN-15

STANDARD CONDlTlONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

ll.
l2.

You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions fi'om the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. if
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

Vou must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lf you do not have full-time employment you must try to find full~time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change if notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the coun.

lf thisjudgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of this judgment You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of I’roban`on and Supervised
Release Condr'lions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 2458 (Rev. WAED 1 |/ |6) ludgmenl in a Crimina| Case judgment _- page 5 of 7
Sheet 3D - Supcrvised Release

DEFENDANT: VlCTOR ALEXANDER RANGEL
Case Number: 2: l7-CR-00101-WFN-15

SPECIAL CONDlTlONS OF SUPERVISION

l. You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a probation officer, at a
sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervision.
Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a residence that the premises

may be subject to search.

2. You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed by
the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence from these substances,

AO 2458 (Rev. WAED 11/16) Judgment in a Criminal Case

.ludgment - Page 6 of 7
Sheet 5 - Criminal Monetary Penalties

DEFENDANT: VlCTOR ALEXANDER RANGEL
Case Number: 2:17-CR-00|01-WFN-15

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $100.00 $.00 $.00 $.00

[:] The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(|) because
reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice

|:| The determination of restitution is deferred until . An AmendedJudgmem in a Criminal Case (A0245C) will be
entered after such determination.

I:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

 

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

m Restitution amount ordered pursuant to plea agreement $

g The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6
may be subject to penalties for delinquency and defau|t, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

' ir m ' w 'v . .
m the interest requ e ent is ai ed m fmc m restmnwn
for the
m the interest requirement for the I:l fine l:l restitution is modifiedasfollows:

* lustice for Victims of 'l`rafficking Act of 2015, Pub. L. No. 1 14-22
" Findings for the total amount of losses are required under Chapters 109A. |10, l 10A. and 1 13:\ of Title 18 for offenses committed on or after
September 13, 1994. but before April 23, 1996.

AO 2458 (Rev. WAED l l/16) Judgment in a Crimina| Case

ludgment -- Page 7 of 7
Sheet 6 - Schedulc of Payments

DEFENDANT: VICTOR ALEXANDER RANGEL
Case Number: 2: l7-CR-00101-WFN-15

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A |:l

|:|

l:|
B )'.4
Cl:l
1)l:l
E ij
F |Zl

Lump sum payments of $ due immediately, balance due

not later than , or

in accordance with |:| C, |:| D, |:| E, or |:| F below; or

Payment to begin immediately (may be combined with C] C, i:| D, or g F below); or

Payment in equal (e.g., weekly, monrhly, quarrerly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
Payment in equal (e.g., weekly, momhly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
Special instructions regarding the payment of criminal monetary penalties:

Defendant shall participate in the BOP inmate Financial Responsibility Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than 825.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
defendant's net household income, whichever is larger, commencing 30 days after the defendant is released from imprisonment,

Unless the court has expressly ordered otherwise, if thisjudgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
lnmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Couit, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

ij

The defendant shall pay the cost of prosecution.

l:l The defendant shall pay the following court cost(s):

l:l

The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

